Title: To James Madison from John Nicholas, 5 October 1806
From: Nicholas, John
To: Madison, James



Dear Sir
Geneva 5 Oct. 1806.

The vacancy on the bench of the Supreme court occasioned by the death of Judge Patterson has created considerable anxiety among my neighbours about a successor.  It is feared that great exertions will be used to prevail on the President to appoint one who will be very far from giving satisfaction to the State and is very far from having the standing which should get him the preference over the other judicial characters of the State.  The people who are not Clintonians are disposed to be jealous of their influence over the President with respect to affairs of the state from the successive appointments he has made on their recommendation.  I have infered no such preference of them, because I doubted whether any other person had interfered and because appointments to office in the City of New York must almost necessarily be filled from their party.  It is not surprizing however that some suspicion should be excited, for those who have recommended to the late appointments have certainly made bad selections for the service and the honor of the Government and most certainly have imposed on the President as to their qualifications.
The gentleman who confessedly stands fairest for such a compliment is the Chancellor of the State.  To an unspotted character he adds great dignity and will certainly be respected in any situation.  Judge Livingston you know to be a man possessed of great acquirements and a high standing in society.  I should not hesitate to say he ought to be preferred (without consulting party feeling) to any person the Clintonians will name.  If these gentlemen should be passed over either by government or their own choice, there is another gentleman on the Supreme Court bench whom I should recommend with great confidence.  He is a man of great correctness of mind and manners and pronounced by the first lawyers to be the best judge on the bench.  He has been an uniform republican at all times, his circumstances affluent and his appointment would give general satisfaction, Smith Thompson his name.
We have considerable anxiety about the issue of our foreign affairs, especially with Spain.  There seems to be a general expectation that our negociation is not to succeed.
I have taken the liberty of giving my opinion on subjects which perhaps I ought not to meddle with, but I trust neither you nor the President, to whom I wish my letter to be communicated, will believe that I am capable of advising any thing which I do not believe to be the real interest of the governmt.  With earnest wishes for a fortunate issue to your labours and for your personal happiness I am Very respectfully Yr. mo. ob st.

John Nicholas

